       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 1 of 46                                           FILED
                                                                                       201 Mar-31 MP 04:2
                                                                                                 U.S DISTRC COURT
                                                                                                    N.D OF ALBM


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
MICHAEL BURBIDGE, et al,                  )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )   Case No.: 5:20-cv-50-LCB
                                          )
ADTRAN, INC., et al,                      )
                                          )
       Defendant.                         )

                                     ORDER

      Michael Burbidge and Reza Adhami, PhD (“Plaintiffs”) claim they’ve been

swindled. Between February 1 and October 1, 2019, Plaintiffs bought stock in

ADTRAN, Inc. (“AT”) based on statements that AT management made about the

company’s financial performance and prospects. (Doc. 82 at 12). These statements,

Plaintiffs claim, were materially false or misleading, and the company’s true

prospects were grim. Only once the extent of management’s deception was

uncovered was the true value of AT’s stock realized—leaving Plaintiffs and others

holding the bag.

      Plaintiffs’ Consolidated Class Action Complaint, filed April 30, 2020, alleges

that these statements violated Sections 10(b) and 20(a) of the Securities Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and SEC Rule 10b-5, implemented by 17 C.F.R.

§ 240.10b-5. (Doc. 82 at 11). This matter is before the Court on Defendants’ Motion


                                         1
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 2 of 46




to Dismiss and Brief in Support (Doc. 85; Doc. 86), Plaintiffs’ Response in

Opposition (Doc. 87), and Defendants’ Reply. (Doc. 88). For the reasons stated

herein, Defendants’ Motion is GRANTED and Plaintiffs’ Amended Complaint

(Doc. 82) is DISMISSED WITHOUT PREJUDICE.


                                         FACTS

I.     ADTRAN’s Business

       Founded in 1985, AT is a global telecommunication equipment provider

headquartered in Huntsville, Alabama. (Doc. 82 at 12 and 19). Its name derives from

the company’s focus on supplying ADvanced TRANsmission products for high-

speed digital communication. Id. at 19. Thomas Stanton is AT’s CEO. Id. at 13.

Michael Foliano is AT’s current Senior Vice President. Id. Roger Shannon was AT’s

CFO and Senior Vice President until March 2019. Id.1

       AT’s business is split into two major divisions. The first concerns sales of

telecommunication component parts, e.g., hardware and software. The second

division provides complementary service and support products for AT’s hardware

and software. (Doc. 82 at 19–20). AT’s service and support branch provides

customers with consulting, implementation, integration, maintenance, management,




1
 Shannon left these positions in March of 2019, and briefly served as AT’s Treasurer and Head
of Corporate Development before leaving AT altogether in June 2019. (Doc. 82 at 13).
                                             2
         Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 3 of 46




and network services. Id. AT brings in more money from sales of the former than

the latter. Id. at 20.

       AT has a domestic and international customer base, (Doc. 82 at 20), and it is

considered a “low-cost provider” in the telecommunications market. Id. at 21. This

status requires AT to keep its costs low and review of those costs tight. Id. AT often

works with customers in accordance with non-binding purchase commitments. So,

orders and inventory placed and received by AT during any fiscal period are

typically based on a customer’s purely speculative needs. (Doc. 82 at 21). And when

customers need AT’s products, they require fast delivery. Id. To meet demand, AT

keeps an amount of inventory on-site to assure timely delivery. Id. This inventory

includes completed component parts and raw materials. Id. AT maintains an

accounting system to track its on-site inventory. Id. To provide a valuation for this

inventory and to account for excess and obsolete inventory (“E&O”), AT established

an E&O Reserve that is equal to the difference between the cost of inventory and the

estimated fair market value of the inventory based on future demand assumptions,

market conditions, and product life. Id. Inventory disposed of is charged against the

E&O Reserve. (Doc. 86-2 at 12).

       AT’s customers include communications service providers, cable companies,

and distributed entities. In the telecommunications industry, these service providers

are organized into three tiers. (Doc. 82 at 19). About 65% of AT’s sales revenue has

                                          3
           Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 4 of 46




consistently come from Tier-1 and Tier-2 providers, their customers including

AT&T, Verizon, Qwest, and CenturyLink. (Doc. 82 at 19). In the past, AT’s top

domestic Tier-1 customer was CenturyLink. (Doc. 82 at 21–22). In 2016, for

instance, CenturyLink alone drove 24% of AT’s sales, and in 2017 that number

reached nearly 40%. That changed in November 2017, however, when CenturyLink

completed a merger with a rival company called Level 3 Communications. After

that, CenturyLink began purchasing fewer AT products. Id. at 22. Losing so much

business from CenturyLink caused a serious blow to AT’s domestic market presence

and bottom line, and this led AT to push further into the international market. Id. at

22.

          By 2018, AT’s international business made up 47 % of its total sales. (Doc.

82 at 23). Particularly relevant to this lawsuit are two of the companies that drove

those sales: Deutsche Telekom and Telmex. Deutsche Telekom (“DT”) is a Tier-1

German telecommunications provider. Since 2016, AT’s sales to DT have comprised

10% of DT’s total revenue. Id. The relationship has been so amicable that DT was

known to share its spending forecasts with AT near the end of each year. (Doc. 82

at 28).

          In 2017, DT awarded AT a multi-year contract, whereby AT was to replace

DT’s existing vectoring technology with a roll out of super-vectoring technology.

(Doc. 82 at 23). AT landed a second deal with DT in 2019. Id. In this project, AT

                                           4
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 5 of 46




was to assist DT by “taking bonded super-vectoring from the node to the basement,

[by] installing ADTRAN’s G.fast DPU in the basement and then go from a super-

vectoring feed into G.fast into multi-dwelling units using installed copper or coax.”

Id.

      The    second    company,     Telmex     (“TM”)     is   a   Tier-1    Mexican

telecommunications company. From 2016 to 2018, TM was under antitrust and

competition review that effectively led to a freeze in company spending. (Doc. 82 at

23–24). However, once those issues were resolved, AT and TM reached a deal in

late 2018 in which AT agreed to provide the copper components necessary for TM’s

DSL network build-out. AT was expected to earn several million dollars from this

deal. (Doc. 82 at 31–32).

II.   DT’s Participation in Germany’s 5G Auction

      On November 26, 2018, the German network regulator Bundesnetzagentur,

or BNetzA, known in English as The Federal Network Agency (“FNA”), announced

that as part of its effort to provide 5G connectivity throughout the country, it would

be holding a spectrum auction for 5G mobile licenses. (Doc. 82 at 28). The FNA set

the bidding deadline at January 25, 2019. Id. When the FNA announced the auction,

it was widely reported that DT would be among the bidders. Id. DT, however,

complained that the auction’s terms were unfair and filed suit against the FNA. Id.

Through the litigation, DT objected to a number of the bidding terms, including the

                                          5
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 6 of 46




FNA’s requirement that participating operators commit to providing 5G network

coverage for 98% of households by 2022 to qualify “would dramatically increase

the expense for network providers in developing the next generation mobile

network.” Id. at 28–29. But the lawsuit notwithstanding, DT “targeted” significant

spending for the 5G auction, estimating bids of around €3–€5 billion. Id. at 29.

      The FNA began its auction on March 19, 2019, nearly two months after its

original bid deadline. (Doc. 82 at 29). Forty-one blocks in the 2 GHz and 3.6 GHz

bands were put to auction, with four companies bidding. DT participated in the

auction but remained critical of the FNA’s requirements, contending that they would

create “[a]n artificial shortage of public resources . . . which may push up the price

[of spectrum]” and “[i]n the end, there [would be] no money for the [planned] build

out.” Id. at 29–30. In other words, DT believed that committing the amount of money

needed to win the FNA’s auction would ultimately leave the victor with less capital

to invest in existing services for customers.

      Almost three months after bidding began, on June 13, 2019, the FNA

announced that DT won the auction. As victor, DT won the most lots in each band,

committing the company to spend € 851.5 million for 420 MHz in the 2GHz band

and €1.3 billion for 90MHz in the 3.6GHz band. (Doc. 82 at 30). DT’s CEO, Dirk

Woessner stated that the result was “a dampener on [DT’s planned] network




                                          6
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 7 of 46




buildout” and that “[n]etwork operators [including DT] now lack the money to

expand their networks.” Id. at 30.

III.   TM’s Third-Party Installer Problems

       When the Mexican authorities had finished with their antitrust review of the

company’s practices, TM cemented a deal with AT to provide the copper

components necessary for TM’s DSL network build-out. (Doc. 82 at 31). AT was

expected to bring in $80–90 million dollars from this deal. Id. at 31–32. But the

contract was for hardware alone, and AT refused to provide installation services as

part of the agreement. In executing its build-out, TM was thus forced to hire a third-

party installer, whose imperfect performance caused major problems with the

project. Stanton was aware of this installation debacle. Id. at 32–33. In addition to

improper installation problems, some executives at TM were unhappy with AT’s

refusal to include installation services into their agreement. Id. at 32. Ultimately, due

to the third-party contractors’ failures to properly install AT’s equipment, and the

parties’ inability to reach an agreement regarding installation services, AT agreed to

provide TM’s contractors a training course on proper installation methods for the

equipment. Id. at 33–34.

IV.    Plaintiffs’ Confidential Witnesses

       Plaintiffs allegations are sourced in part from four several confidential

witnesses. The information provided by these witnesses allegedly establish that the

                                           7
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 8 of 46




Defendants’ putatively fraudulent and misleading statements were made with the

requisite scienter .

       Plaintiffs’ first confidential witness (“CW1”) is a former AT employee who

worked as a pricing administrator in AT’s corporate headquarters in Huntsville,

Alabama from March 2012 to January 2019. From 2016 until his departure, CW1

was AT’s lead pricing administrator and one of five people on AT’s pricing team;

the pricing team worked in the sales operations department. (Doc. 82 at 16). CW1

was responsible for preparing pricing reports, working closely with sales staffs to

procure bids for work projects, and summarizing shipments and cost data. Id. at 16–

17. CW1 also responded to financial requests from the sales department. Id. at 17.

       CW1 reported to AT’s pricing manager, and, in his role as lead pricing

administrator, was familiar with the internal computer and software systems

managing AT’s inventory. (Doc. 82 at 17). CW1 knows about the alleged

deficiencies in the internal controls over AT’s financial reporting, including its use

of the Baan 4.0 ERP software, and he spoke with Stanton about the software’s

purported inadequacies directly. Id.

       CW1 alleges that the Baan software was completely inadequate. (Doc. 82 at

17). Baan was known to be so deficient, according to CW1, that employees would

try to develop work-arounds, which ordinarily proved unreliable. (Doc. 82 at 24–

25). CW1 alleges, too, that Baan’s deficiencies were so well-known that Stanton

                                          8
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 9 of 46




acknowledged the problems Baan created in a meeting that occurred in 2017 or 2018,

and that he developed a task force to help him assess which software AT should

purchase to replace Baan. Id. at 26.

      Plaintiffs’ second confidential witness (“CW2”) is a former AT product

support engineer. (Doc. 82 at 17). He worked for AT from May 2013 to October

2019 in AT’s corporate headquarters. In that role, he worked in the managed services

group, which is one of five product support teams at AT. He reported directly to

AT’s product support managers. As a product support engineer in the Hunstville

office, CW2 has personal knowledge related to AT’s on-hand inventory and

inventory software tools. Id. Most relevant to the case at bar, CW2 confirmed CW1’s

allegations that AT management agreed to replace the Baan software and that E&O

inventory was “littered across [AT’s] corporate headquarters and was everywhere

you looked.” (Doc. 82 at 27).

      CW3, Plaintiffs’ third confidential witness, was a multiple systems operations

(“MSO”) senior director at AT from March 2018 until July 2019. Although the

witness worked remotely, CW3 made frequent trips to AT’s Huntsville headquarters.

CW3 also has significant industry experience, which includes closely working with

DT. (Doc. 82 at 18).

      Plaintiffs’ fourth confidential witness (“CW4”) was AT’s Vice President of

Sales–Latin America from October 2018 until November 2019. (Doc. 82 at 18).

                                         9
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 10 of 46




CW4 reported to AT’s Senior Vice President of Sales, oversaw relationships with

customers in Latin America, worked directly with AT customers and AT executive

leadership, and traveled frequently to Latin America to meet with TM officials. Id.

V.    Defendant Shannon

      Shannon cashed-out company stock on April 23, 2019, approximately a

month and a half before he left AT, and only five days after Stanton and Foliano’s

remarks at an April 18, 2019 earnings call. (Doc. 82 at 43). That day, he sold 5,701

shares of AT stock, at an average price of $17.65 for $100,597 in gross proceeds. Id.

This reduced the percentage of his directly owned shares by 23%. Id. He had not

sold any AT stock in the four years prior to this transaction. Id. He also sold this

stock without a 10b5-1 plan. Id. He sold more stock on October 16, 2019. (Doc. 82

at 67). “This transaction represented the sale of 32.6% of his total holding as of that

date. The sale was made just two weeks before [AT] ultimately disclose[d] the true

reasons for the pause in shipments to its Tier-1 Latin American customer[,] Telmex.”

(Doc. 82 at 67).


                              LEGAL STANDARDS

I.    Plaintiffs’ Pleading Obligations Under the PSLRA

      Generally, a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To withstand

a motion to dismiss made in accordance with Fed. R. Civ. P. 12(b)(6), “a complaint
                                          10
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 11 of 46




must plead ‘enough facts to state a claim to relief that is plausible on its face.’” Ray

v. Spirit Airlines, Inc., 836 F.3d 1340, 1347 – 1348 (11th Cir. 2016) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when

the plaintiff pleads facts which allow the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

        For a 10b-5-securities-fraud claim to survive a motion to dismiss, the claim

must satisfy two additional layers of pleading standards. This triple-layered standard,

articulated clearly by the Eleventh Circuit in Carvelli v. Ocwen Financial

Corporation, 934 F.3d 1307, 1317 (11th Cir. 2019), requires strict compliance with

Fed. R. Civ. P 8’s general requirements, Fed. R. Civ. P. 9(b)’s special pleading

requirements, and the further, more stringent special-pleading requirements imposed

by the Private Securities Litigation Reform Act of 1995. Carvelli, 934 F.3d at 1317–

1318.

        To satisfy their Rule 9(b) obligations, Plaintiffs must “state with particularity

the circumstances constituting fraud or mistake.” Carvelli, 934. F.3d at 1318 (citing

Findwhat Investor Grp. V. FindWhat.com, 658 F.3d 1282, 1296) (11th Cir. 2015).

In the securities-fraud context, this means that Plaintiffs must specifically allege “(1)

which statement or omissions were made in which documents or oral

representations; (2) when, where, and by whom the statements were made (or, in the

                                           11
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 12 of 46




case of omissions, not made); (3) the content of the statements or omissions and how

they were misleading; and (4) what the defendant received as a result of the fraud.”

Id.

      To clear the additional hurdle imposed by the special-pleading standards of

the PSLRA, Plaintiffs must “specify each statement alleged to have been

misleading” and “the reason or reasons why the statement is misleading,” and they

must “state with particularity the facts giving rise to a strong inference that the

defendant acted with the required state of mind.” Id. at 1318. (quotation marks

omitted) (quoting 15 U.S.C. § 78u-4(b)(1)(B) and (b)(2)(A)).


                                  DISCUSSION

      Plaintiffs have sued under Sections 10(b) and 20(a) of the Securities Exchange

Act and SEC rule 10b-5 to recover for a price drop in AT’s stock for the period

between February 1 and October 1, 2019.

      A prima facie case of securities fraud under 10b-5 requires allegations of: (1)

a material misrepresentation or omission; (2) made with scienter; (3) a connection

with the purchase of a security; (4) reliance on the misstatement or omission; (5)

economic loss; and (6) a causal connection between the misrepresentation or

omission and the loss, also known as loss causation. Carvelli, 934 F.3d at 1317

(quoting Mizzaro v. Home Depot, Inc., 544 F.3d 230, 1236–1237 (11th Cir. 2008)).

When alleging a misrepresentation, a plaintiff must explain why the statement was
                                        12
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 13 of 46




misleading. Carvelli, 934 F.3d at 1318 (citing FindWhat Investor Group v.

FindWhat.com, 658 F.3d 1282, 1296 (11th Cir. 2011)).

       Omissions are actionable only if they are material. “[A]n omission is material

if ‘in the light of the facts existing at the time,’ a ‘reasonable investor, in the exercise

of due care, would have been misled by it.’" Carvelli, 934 F.3d at 1317 (quoting

FindWhat Investor Grp. v. FindWhat.com, 658 F.3d 1282, 1305 (11th Cir. 2011).

“In other words, materiality depends on whether a ‘substantial likelihood’ exists that

a ‘reasonable investor’ would have viewed a misrepresentation or omission as

‘significantly alter[ing] the 'total mix' of information made available.’" Id. (quoting

S.E.C. v. Morgan Keegan & Co., 678 F.3d 1233, 1245 (11th Cir. 2012)). Finally,

“when it comes to omissions specifically, the Supreme Court has clarified that

silence absent a duty to disclose is not misleading under Rule 10b-5. Rather, absent

a duty, material information needn’t be disclosed unless its omission would render

misleading other information that an issuer has disclosed.” Id. (quoting Matrixx

Initiatives, Inc. v. Siracusano, 563 U.S. 27, 44, (2011)) (cleaned up).

       The PSLRA has a heightened pleading standard for its scienter requirement.

Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008) (citing Bryant

v. Avado Brands, Inc., 187 F.3d 1271, 1284 (11th Cir. 1999). This burden is satisfied

by pleading facts which demonstrate either an intent to deceive, manipulate, or

defraud, or severe recklessness. Mizzaro, 544 F.2d at 1238 (quoting Bryant, 187 F.3d

                                            13
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 14 of 46




at 1282). When considering whether a plaintiff has alleged facts which give rise to

a strong inference of scienter, the Court must examine the entire complaint, not

scrutinize individual allegations. Id. (quoting Tellabs, Inc. v. Makor Issues & Rights,

Ltd., 551 U.S. 308, 321 (2007)). When considering the complaints in its entirety, any

“omission[] [or] ambiguit[y] counts against inferring scienter." Id. (quoting Tellabs

at 326). In sum, a plaintiff’s allegations must be such that a reasonable person would

deem the inference of scienter at least as strong as any opposing inference. Id.

(quoting Tellabs at 326).

      As noted in Defendants’ brief, Plaintiffs’ claims are based on two separate

theories of fraud. Under the first of these, Plaintiffs’ “demand theory,” Defendants

knowingly misrepresented the expected demand for AT’s products from DT and

TM, its two principal international Tier-1 customers. Plaintiffs thus allege that

Defendants made statements materially misrepresenting the status of AT’s projects

with both companies. Under the second, the “E&O theory,” Plaintiffs contend that

Defendants knowingly misrepresented AT’s financial health. Here, Plaintiffs allege

that Defendants made materially false statements concerning AT’s purportedly

favorable financial condition and the adequacy of AT’s accounting and internal

controls systems and software.

      Plaintiffs offer 19 allegedly actionable statements. For the reasons that follow,

none of them are actionable.

                                          14
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 15 of 46




I.    Plaintiffs’ Section 10(b) claim fails because none of the alleged
      misstatements are actionable.

      A.    Statement 1 is not actionable because Plaintiffs fail to adequately
            allege the statement’s misleading character.

      The first statement upon which Plaintiffs rely occurred on February 13, 2019.

(Doc. 82 at 34). On that day, Defendant Shannon was invited to present at the

Goldman Sachs Technology & Internet Conference held in San Francisco,

California. After discussing fixed wireless access opportunities for AT in North

America (Doc. 86–16 at 6), how fixed wireless internet access might affect the North

American 5G industry Id., and European interest in fixed wireless internet access

(Id. at 7–8), Shannon was asked to comment on AT’s European revenue

expectations:

      Hall: Okay. We talked a little – we touched on Germany a little bit on
      fixed wireless. I wonder if we could expand to Europe and European
      revenue expectations as you’ve been picking up more Tier 2s there.
      And what do you think happens with revenue in Europe in 2019? I
      mean, do we see – what’s the trajectory?

      Shannon: Well, we certainly saw material international growth over
      the course of 2018. A part of that was the impact of our U.S. Tier 1
      being down in 2018, but we have been very pleased with the growth we
      had, both from our large European Tier 1 and across these new
      opportunities. So, our super-vectoring upgrade kind of continued –
      certainly continued across 2018, but – it could be the largest year that
      we had with that customer. That super-vectoring rollout will continue
      over the course of 2019. I don’t expect the large Tier 1 customer would
      be at the same level as 2018 just because 2018 was so large. As we kind
      of continue through the super-vectoring – finish that project up, the next
      initiative is a project where we’ve been awarded the trial, which is a
      bonded super-vectoring then G.fast into the premises. There’s also their

                                         15
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 16 of 46




       access 4.0 and Fiber-to-Home as well as potential fixed wireless
       initiatives, all of which we are involved in. But we’re – what we do see
       across Europe is, we expect European business to be consistent with
       where we were last year. So any potential downside from the large
       European Tier 1, we expect to be at least offset by these opportunities
       that we’ve talked about across other Tier 2s and other Fiber-to-Home
       opportunities that we’re involved in right now.

(Doc. 86–16 at 12–13). Plaintiffs have failed to adequately allege facts which show

that this statement was misleading as required under the first element outlined in

Carvelli.

       Plaintiffs allege that “Defendants knew that given [DT]’s significant expected

expenditures in the upcoming German 5G Spectrum action, [DT] would have to

substantially reduce capital spending on its existing projects at [AT], including

projects [] Shannon referenced” and that “[DT]’s normal spending would not resume

until at least 2020.” (Doc. 82 at 35) (emphasis added). In other words, Plaintiffs

maintain that Statement 1 was materially misleading because Shannon and AT knew

that DT would have to decrease capital spending on its existing projects at the time

Shannon gave this statement. Based on this and CW3’s industry knowledge (Doc.

82 at 31),2 Plaintiffs contend that AT should have known that DT absolutely would


2
  CW3 merely alleges AT “should have been aware that the launch of 5G has the potential to ‘be
disruptive’ to [DT’s] forecasts.” (Doc. 82 at 31). This allegation is speculative at best. CW3’s
allegations fall short of saying that the auction would have disrupted DT’s projections or that
Germany’s 5G launch would disrupt those projections. This speculation fails not only to
demonstrate how Shannon’s statement was misleading, but also fails to lend any weight to a strong
inference of scienter. In fact, absent from CW3’s allegations are any indication that Shannon or
AT management knew or were severely reckless in disregarding a risk associated with the 5G
auction. See Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1238 (11th Cir. 2008) (explaining that
                                               16
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 17 of 46




have been unable to work with AT as Defendant Shannon had described. These

arguments are unavailing, and Plaintiffs’ allegations fall short of satisfying the

PSLRA’s stringent pleading standards.

       According to Plaintiffs’ allegations, when Shannon made the statement-at-

issue, DT was still involved in litigation with the FNA concerning the 5G auction.

And this litigation had stalled the auction. No party could have known the outcome

of that matter at the time, nor when the auction could have resumed. Moreover, as

Plaintiffs alleged, DT was highly critical of FNA’s requirements throughout the

auction. It was only one month after Shannon made the statement that litigation

ended and the auction began. And after bidding commenced, the auction stayed open

another three months.

       It strains credulity, on these allegations, that Shannon misrepresented AT’s

plans with DT because he knew they would stall or that he acted with severe

recklessness in failing to make such a determination. The allegations imply that

Shannon’s statements were misleading simply because DT might win the auction.

In other words, Plaintiffs assert with the clarity of hindsight that DT’s participation

in an auction—one held up by litigation and delayed for months— necessarily meant

that it could not follow through on its obligations with AT. At the time that Statement



scienter requires allegations demonstrating that “defendants either intended to defraud investors
or were severely reckless when they made the allegedly materially false or incomplete
statements.”).
                                               17
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 18 of 46




1 was made, however, the possibility was too remote to hold the statement

misleading. And Plaintiffs have failed to allege facts which require a conclusion to

the contrary. Accordingly, because Plaintiffs failed to allege the misleading

character of this statement, it is non-actionable.

      B.     Statement 2 is not actionable because Plaintiffs failed to plead facts
             giving rise to a strong inference of scienter.

      The second statement upon which Plaintiffs rely appears in AT’s Form 10-K

disclosure to the SEC from February 28, 2019. (Doc 86–2 at 29). At the end of the

submission, AT detailed its inventory policy, stating:

      We carry our inventory at the lower of cost and net realizable value,
      with cost being determined using the first-in, first-out method. We use
      standard costs for material, labor, and manufacturing overhead to value
      our inventory. Our standard costs are updated on at least a quarterly
      basis and any variances are expensed in the current period: quarterly
      basis and any variances are expensed in the current period: therefore,
      or inventory costs approximate actual costs at the end of each reporting
      period. We write down our inventory for estimated obsolescence or
      unmarketable inventory by an amount equal to the difference between
      the cost of inventory and the estimated fair value based upon
      assumptions about future demand and market conditions. If actual
      future demand or market conditions are less favorable than those
      projected by management, we may be required to make additional
      inventory write-downs. Our reserve for excess and obsolete inventory
      was $30.0 million and $23.4 million at December 31, 2018 and 2017,
      respectively. Inventory disposals charged against the reserve were $0.4
      million, $8.3 million and $4.7 million for the years ended [sic]
      December 31, 2018, 2017, and 2016, respectively.

(Doc. 86–2 at 29). Plaintiffs allege that this portion of the Form 10-K disclosure was

materially misleading because AT had omitted: (1) that AT suffered from material


                                          18
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 19 of 46




weaknesses in its internal controls over financial reporting; (2) as a result, certain

E&O reserves had been improperly reported; and (3) as a result of the material in

AT’s internal controls over financial reporting, AT’s financial results were

misstated. (Doc. 82 at 36). In short, Plaintiffs allege a material omission: AT officials

failed to disclose AT’s actual inventory practices and amount in E&O reserves.

        Defendants argue that this statement is non-actionable because it was either

forward-looking or an opinion. (Doc. 86 at 11 n. 7, 22). But even if neither exception

applies, Defendants contend that this statement is non-actionable because Plaintiffs

have failed sufficiently to allege scienter.

        The Court agrees with Plaintiffs that the statement is material. (Doc. 87 at 19).

Courts have routinely found that financial reports like these contain precisely the

information investors find significant. In re Burlington Coat Factory Sec. Litig., 114

F.3d 1410, 1420 n.9 (3rd Cir. 1997); Ganino v. Citizens Utils. Co., 228 F.3d 154,

164 (2d Cir. 2000); New Orleans Emples. Ret. Sys. v. Celestica, Inc., 455 Fed. Appx.

10, 16 (2d. Cir. 2011) (citing Ganino, 228 F.3d at 164); In re Kidder Peabody Sec.

Litig., 10 F. Supp. 2d 39, 410 (S.D.N.Y. 1998) (citing Burlington, 114 F.3d at 1420

n.9).

        The statement’s significance, however, does not end the Court’s inquiry. The

Court must also determine whether, under these particular facts, AT’s alleged

omission “render[ed] misleading other information that an issuer has disclosed.”

                                           19
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 20 of 46




Carvelli, 934 F.3d at 1317 (quoting Matrixx Initiatives, Inc. v. Siracusano, 563 U.S.

27, 44, (2011)). The Court finds that here it did. As alleged, the ultimate consequence

of AT’s omission here caused the misstatement of AT’s financial condition. And this

misstatement showed positive financial performance after years of inconsistent

performance from AT. For instance, AT reported an operating loss of $45.42 million

compared to an operating income of $37.86 million in 2017. (Doc. 82 at 25).

Likewise, sales from AT’s leading U.S. customer CenturyLink had been trailing off

in previous years. Considering AT had been on shaky ground, the Court believes

investors would view positive news from AT as significant. As a corollary, the Court

also believes it would be significant to a reasonable investor that aged inventory with

the potential to hurt AT’s financial prospects had been stacking up in AT’s corporate

headquarters. See Celestica, 455 F. App’x. at 16 (finding company’s misstated

income related to the build-up of excess inventory material in part because the

misstatement distorted the company’s assets and earnings while concealing the

company’s failure to meet analysts’ expectations). Considering the omission’s

materiality, the Court turns next to the issue of scienter.

       1.    The Court will not consider CW1’s allegation.

      Because they fall outside the class period and the information relayed is not

in close proximity to the alleged offending conduct, the Court will not consider

CW1’s allegations. Eleventh Circuit precedent provides that courts should not

                                           20
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 21 of 46




“eviscerate the weight” of a witness’s allegations in a complaint simply because of

their confidentiality. Mizzaro v. Home Depot, Inc., 544 F.3d 1230, 1240 (11th Cir.

2015). To receive weighted consideration, the complaint must set forth facts which

“fully describes the foundation or basis of the confidential witness’s knowledge,

including the position(s) held, the proximity to the offending conduct, and the

relevant time frame.”

      CW1’s employment with AT ended in January 2019; the class period began

one month later. (Doc. 81 at 16, 34). This and other courts have found that statements

from confidential witnesses which fall outside the class period should not be

considered for scienter purposes. See Local 703, I.B. of T. Grocery & Food Emples.

Welfare Fund v. Regions Fin. Corp., 2011 U.S. Dist. LEXIS 93873, *11 (N.D. Ala.

August 23, 2011) (denying motion to reconsider while assuming arguendo that

statements from a confidential witness falling outside the class period should not

have been considered); Wachovia Equity Sec. Litig. v. Wachovia Corp., 753 F. Supp.

2d 326, 352 (S.D.N.Y. 2011).

      CW1’s allegations also fail to set forth precisely when the activities described

took place in relation to AT’s purportedly materially misleading statements and

omissions. For instance, CW1 merely alleges that Stanton and other officers “knew”

the Baan software was “ancient” at some point during CW1’s employment, that in

2017 or 2018 Stanton met with CW1 and others to discuss the need to update AT’s

                                         21
          Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 22 of 46




accounting software, and that Stanton set up a task force to make those changes.

(Doc. 82 at 26). Not only did none of these activities take place during the class

period (at best, they occurred one year before the year the class period began), CW1

also fails to specify the year in which they actually occurred. For these reasons, the

Court shall not consider CW1’s allegations.

      2.       Plaintiffs have failed to establish a strong inference of scienter.

      Considering CW1’s exclusion and the remaining allegations in Plaintiffs’

Amended Complaint, the Court concludes that Plaintiffs have failed to meet their

burden of establishing a strong inference of scienter as to this statement—but just

barely.

      The Court first notes that CW2’s allegations concerning the state of AT’s

corporate headquarters support an inference of scienter, just not a strong one. (Doc.

82 at 26–27). For instance, nowhere in their Amended Complaint do Plaintiffs allege

that AT management went through the building, encountered these mile-high,

stacked piles of obsolete inventory, understood that it was excessive in quantity or

obsolete, and understood it to be a consequence of AT’s purportedly faulty

accounting and inventory system. Moreover, CW2’s allegations fail to establish that

AT management even knew the purportedly serious deficiencies manifest in the

Baan system. A close look at CW2’s allegations show CW2 only confirmed CW1’s

allegations to the extent that management promised employees that they would

                                          22
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 23 of 46




replace the Baan system for unspecified reasons. In fact, the more helpful parts of

CW2’s allegations are premised on hearsay and due less deference. In re Fusion-io,

Inc. Sec. Litig., 2015 WL 661869, *18 (N.D. Cal. Feb. 12, 2015) (citing Zucco

Partners, LLC v. Digimarc Corp., 552 F.3d 891, 996 (9th Cir. 2009)).

      Other allegations Plaintiffs rely upon also fail to satisfy their obligation to

plead a strong inference of scienter. For instance, Plaintiffs rely upon Shannon’s

sales of stock and the circumstances surrounding that sale to support a strong

inference of scienter. “The time of stock trades by insiders . . . may be relevant to

inferring scienter.” Mizzaro, 544 F.3d at1253. This is true where sales are out of line

with prior trading practices. Id. (citing In re Navarre Corp Secs. Litig., 295 F.3d 791,

797 (8th Cir. 2002)). Indeed, Plaintiffs allege that Shannon’s stock sales during the

class period diverged dramatically from his previous sales activity and that they were

made without a Rule 10b5-1 trading plan. (Doc. 82 at 43). However, one of the sales

with which Plaintiffs take issue occurred after Shannon left AT. (Doc. 82 at 67). See

Wietschner v. Monterey Pasta Co., 294 F.Supp.2d 1102, 1117 (N.D. Cal. 2003)

(finding plaintiff’s allegations insufficient to support strong inference of scienter

where, inter alia, insider sold shares pending retirement). And nowhere do Plaintiffs

allege that Stanton and Foliano also sold shares at the same time to maximize their

potential gains as they do with Shannon. Ronconi v. Larkin, 253 F.3d 423, 436 (9th

Cir. 2001). On insider sales, then, the Court is left with allegations which show

                                          23
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 24 of 46




Shannon conducted one out-of-character sale during the class period. And this

occurred shortly before he left AT. Unlike Shannon, no other insiders took part in

these lucrative sales. Such sales are not uncommon when corporate managers leave

a company. Considering the foregoing, Plaintiffs have failed to satisfy their scienter

pleading obligations, and this statement is non-actionable.

      C.     Statements 3–5 are not actionable because Plaintiffs insufficiently
             pled their misleading character.

      Plaintiffs also seek to hold Defendants liable for statements made in

conjunction with AT’s Form 10-K. Here, Plaintiffs cite (3) AT’s “Management

Report On Internal Control Over Financial Reporting,” (Doc. 82 at 37; 86–2 at 30),

and (4) Defendants Shannon and (5) Stanton’s SOX Certifications, (Doc. 82 at 38;

Doc. 86–2 at 31). Plaintiffs contend that these statements were “materially false and

misleading when made because, as AT would be forced to later publicly admit, the

Company suffered from a ‘material weakness’ in its internal controls over financial

reporting.’” (Doc. 82 at 38).

      Before the Court addresses the substance of the Parties’ arguments, mention

of Plaintiffs’ reliance on the SOX certifications in different contexts in this matter is

necessary to avoid confusion. Plaintiffs allege the SOX certifications are both

actionable statements and evidence by which the Court should arrive at a strong

inference of scienter. On one hand, Plaintiffs contend the SOX certifications are

actionable Plaintiffs argue these statements were materially false, and therefore
                                           24
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 25 of 46




actionable, because: (1) there were material weaknesses in AT’s inventory related

internal controls over financial reporting; (2) AT’s E&O reserves had been

understated; and (3) AT’s financial results (including cost of goods sold net income,

inventory, assets and net equity) for these periods were inflated. (Doc. 87 at 21–22).

On the other, Plaintiffs contend, in a conclusory manner, that Stanton and Shannon

knew or were severely reckless in failing to ascertain knowledge related to AT’s

purported material weaknesses in its internal controls. (Doc. 87 at 34–35).

      Even assuming, as Plaintiffs argue, that these statements are both material and

misleading, Plaintiffs still fail to establish scienter. Plaintiffs’ obligations here are

substantial. They cannot “plead the requisite scienter element generally, as [they] . . .

could under Rule 9(b).” Mizzaro, 544 F.3d at 1238. Instead, they must allege facts

which would make a reasonable person deem the inference of scienter at least as

strong as any opposing inference. Id. (quoting Tellabs at 236).

      Plaintiffs fail to provide the requisite facts needed to demonstrate a strong

inference of scienter. While the Court acknowledges it is not to view Plaintiffs’

allegations in isolation when determining whether Defendants acted with the

requisite mental state, the allegations preceding and following these statements are

entirely unhelpful to Plaintiffs’ cause. In the allegations following these statements,

Plaintiffs merely allege that the statements were materially false and misleading due

to a subsequent disclosure made by AT. (Doc. 82 at 38). This sort of argument is

                                           25
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 26 of 46




akin to “fraud by hindsight,” and comes up short as a matter of law. In re Colonial

Bancgroup, Inc., Sec. Litig., 9 F.Supp.3d 1256, 1265–66 (M.D. Ala. 2014) (quoting

Lousiana School Employees’ Retirement System v. Ernst & Young, LLP, 622 F.3d

471, 484 (6th Cir. 2010)). In the allegations preceding the statement-at-issue, only

CW2’s allegations, other matters already addressed, and other conclusory remarks

are used to support an inference of scienter as to these statements.

      Finally, the Court notes that Plaintiffs’ cited cases are distinguishable from

the instant matter. See In re: Ebix, Inc. securities Litigation, 898 F. Supp. 2d 1325,

1342–43 (N.D. Ga. 2012); MAZ Partners LP v. First Choice Healthcare Soliutions,

Inc., 2019 WL 5394011, *11 (M.D. Fla. 2019). In both instances, the strong

inference of scienter was present due to specific allegations of deliberately reckless

corporate behavior. Id. Such specific allegations are absent here. Accordingly,

Statements 3A–C are non-actionable. Because Plaintiffs only offer conclusory

allegations, a theory of fraud by hindsight, and other matters which fail to create an

inference of scienter that is at least as strong as any opposing inference, they have

failed to meet their scienter obligations.

      D.     Statements 6–8 are non-actionable.

      Plaintiffs next rely on a series of statements that management made on April

17 and April 18, 2019. The first (6), made on April 17, took place when AT



                                             26
          Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 27 of 46




announced its reported financial results for the financial quarter ending March 31,

2019, stated:

         HUNTSVILLE, Ala. – (BUSINESS WIRE) – ADTRAN, Inc.
         (NASDAQ: ADTN) reported results for the first quarter 2019. For the
         quarter, sales were $143.8 million compared to $120.8 million for the
         first quarter of 2018. Net income was $0.8 million compared to a net
         loss of $10.8 million for the first quarter of 2018. Earnings per share,
         assuming dilution, were $0.02 compared to a loss per share of $0.22 for
         the first quarter of 2018.

(Doc. 82 at 38).3

         The following day, AT hosted a conference call with analysts to discuss AT’s

first quarter performance. After Defendants Stanton and Foliano’s remarks, the floor

was opened for questions. (Doc. 86–5 at 7–9). Plaintiffs maintain that during their

presentation, and during the Q&A session, Defendants Stanton and Foliano made

several materially misleading statements concerning AT’s first quarter performance.

         The first of the allegedly misleading statements occurred during Stanton and

Foliano’s remarks regarding AT’s 1Q status and AT’s GAAP net income, which

Foliano attributed to higher sales volume (Doc. 82 at 38; Doc. 86–5 at 7–8).4 In his

opening statement, Stanton summarized AT’s outlook in Statement 6 as follows:

         In summary, we are pleased with our progress in the first quarter of
         2019. Our revenue was diverse and well balanced with material
         contributions across Lat AM. EMEA, North America, and the Pacific
         Rim regions. Furthermore, our broad portfolio continues to gain market


3
    Statement 6
4
    Statement 7
                                           27
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 28 of 46




       traction with a growing number of customers in an expanding range of
       market segments.

(Doc. 82 at 36; Doc. 86–5 at 6–7). Foliano then followed up on Stanton’s remarks

in Statement 7, noting

       [t]he increase in our Q1 non-GAAP operating income as compared to
       Q1 of 2018 operating loss is attributable primarily to higher sales
       volumes with higher gross margins in both our products and services
       portfolios domestically and internationally and lower operating
       expenses.
       ...
       GAAP net income for quarter 1 of this year was $770,000 compared to
       a loss of $8.4 million last quarter and a loss of $10.8 million for the first
       quarter of last year. Non-GAAP net income for the first quarter of 2019
       was $4.9 million compared to a loss of $5.8 million last quarter and a
       loss of $15.8 million in quarter 1 of 2019. Earning per share on a GAAP
       basis were $0.02 compared to a loss of $0.18 per share last quarter and
       a loss of $0.22 per share in the first quarter of 2018.

Id. at 7.

       Finally, in Statement 8, Plaintiffs maintain Stanton and Foliano’s response to

an analyst’s question concerning AT’s improvement on gross margins as a

consequence of product mix and efficiency gains also constituted materially

misleading statements. (Doc. 82 at 39; Doc. 86–5 at 13).

       1. Plaintiffs have abandoned Statement 6.

       Defendants contend Statement 6 is non-actionable, seemingly because it

represented an opinion. (Doc. 86 at 18 n. 7). After review of the Amended

Complaint, it appears Plaintiffs do not rely upon this statement as an actionable

instance of securities fraud. Further, Plaintiffs present no substantive argument on
                                            28
          Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 29 of 46




this point in their Opposition; they only mention this statement in passing on an

unrelated point. (Doc. 87 at 37). It is not the Court’s job to formulate a party’s

arguments or do their legal research. Carn v. Cooke, Cameron, Travis & Co., P.C.,

2019 U.S. Dist. LEXIS 230047, *23 (N.D. Ala. June 4, 2019). The Court finds

Plaintiffs abandoned this statement as an actionable misrepresentation or omission

giving rise to a 10b-5 claim.

          2. Statements 7–8 do not satisfy Plaintiffs’ scienter obligations.

          Even assuming, arguendo, that Statements 7 and 8 were material and

misleading, Plaintiffs have failed to plead facts sufficient to give rise to a strong

inference of scienter. Plaintiffs again fall back on the same arguments outlined

above: allegations from CW2 (Doc. 87 at 33);5 conclusory allegations of GAAP

violations Id at 34; conclusory allegations concerning Defendants’ knowing or

severely reckless SOX certifications (Doc. 87 at 35); that these were matters

concerning the company’s core operations (Doc. 87 at 35); and Shannon’s stock

sales (Doc. 87 at 36). This is insufficient, and the Court finds these arguments

unavailing because they do not, in the aggregate, create an inference of scienter that

is at least as compelling as any opposing inference.




5
    As noted supra, the Court will not consider CW1’s allegations on the issue of scienter.
                                                  29
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 30 of 46




      E.     Statements 9–14 are non-actionable.

      Plaintiffs contend that Stanton and Foliano made additional statements during

the April 18th conference unrelated to Plaintiffs’ E&O theory of recovery which,

they contend, were materially misleading.

      1.     Statement 9 has been abandoned.

      Stanton made Statement 9 at the beginning of the presentation when

commenting on the nature of AT’s successes as they related to AT’s diverse

customer base. (Doc. 82 at 39–40; Doc. 86–5 at 5). In full, his statement was as

follows:

      The timing of key customer infrastructure projects resulted in nearly
      50% of our revenue for the quarter coming from international markets.
      We finished the quarter with 3 10%-of-revenue customers located in 3
      different markets, Lat Am, Europe, and North America, underscoring
      the impact ADTRAN is having as we help our customers build their
      best networks.

Id.
      After review of the Amended Complaint, it appears Plaintiffs do not contend

the above statement is actionable in accordance with 10b-5. The allegations

immediately following this paragraph concern only AT’s planned work with DT and

TM in the future. Nothing there mentions Stanton’s statements about Q1. (See Doc.

82 at 41, 42). Also absent is any reference to this statement in Plaintiffs’ Opposition.

Plaintiffs don’t cite or mention this statement there at all. (See generally Doc. 87).

Because Plaintiffs have not relied on this statement, failed to cite it in their


                                          30
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 31 of 46




Opposition, or articulate any argument concerning it, the Court finds it abandoned

and non-actionable.

      2.     Statement 10 is non-actionable because it is a forward-looking
             statement

      Following this statement, Stanton and Foliano gave what Plaintiffs maintain

was the first of a series of inter-related statements concerning AT’s plans with DT

which were materially misleading. The first of these statements Plaintiffs take issue

with occurred when Foliano discussed the next quarter’s expectations:

      Looking ahead to the next quarter. The book and ship nature of our
      business, the time of revenue associated with large projects, the
      variability of order patterns and the customer base into which we sell
      as well as the fluctuation in currency exchange rates and our
      international markets may cause material differences between our
      expectations and the actual results. However, our current
      expectations are that our second quarter 2019 revenue will be in
      the range of $154 million to $158 million. After taking into account
      the potential effect of currency exchange rates and anticipated mix, we
      expect that our second quarter gross margins on a non-GAAP basis will
      be in the low 40s. We also expect non-GAAP operating expenses for
      the second quarter of 2019 will be up slightly over the first quarter
      amount.

(Doc. 86–5 at 8–9) (emphasis added).

      Plaintiffs allege that this statement was both materially misleading and false

because it misrepresented the knowledge of AT officials at the time it was given

with relation to planned projects with DT and AT. (Doc. 82 at 41–42).

      The PSLRA provides a safe-harbor for liability for forward-looking

statements. Forward-looking statements are, as articulated by the Carvelli court,
                                         31
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 32 of 46




precisely what they sound like — “a prediction, projection, or plan.” Carvelli, 934

F.3d at 1324. The statute’s carve-out provides that, in a private securities-fraud

action under Rule 10b-5, an issuer, "shall not be liable with respect to any forward-

looking statement . . . if, and to the extent that"—

          (A) the forward-looking statement is—
          (i) identified as a forward-looking statement, and is accompanied by
          meaningful cautionary statements identifying important factors that
          could cause actual results to differ materially from those in the
          forward-looking statement; or

             (ii) immaterial; or

          (B) the plaintiff fails to prove that the forward-looking statement . . .
          was made with actual knowledge by that person that the statement
          was false or misleading.

15 U.S.C. § 78u-5(c)(1). On subsection (A)(i), the Eleventh Circuit has explained

that courts are “to examine the cautionary statement accompanying the forward-

looking statement and not the state of mind of the person making the statement.”

Carvelli, 934. F.3d at 1329 (quotation marks omitted) (quoting Harris v. Ivax Corp.,

182 F.3d 799, 803 (11th Cir. 1999)). “In other words, if a statement is accompanied

by meaningful cautionary language, the defendants' state of mind is irrelevant." Id.

(quotation marks omitted).

      The Court finds Plaintiffs’ arguments that Defendants’ cautionary language

was not meaningful unavailing. (Doc. 87 at 26). While it is true that boilerplate

language does not suffice for meaningful cautionary language, Carvelli at 1326,

                                           32
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 33 of 46




Stanton’s warnings about the various factors above, i.e., the book-and-ship nature of

AT’s business, the time of revenue associated with AT’s large projects, the

variability of order patterns AT receives and the customer base AT sells to, as well

as the fluctuation in currency exchange rates and AT’s international markets, qualify

as meaningful cautionary language. In fact, these warnings bear directly upon the

heart of Plaintiffs’ demand theory of recovery, and much of what Plaintiffs complain

of was happening in the public eye and commented upon in the earnings April 18 th

earnings call. For instance, Ashwin Kesireddy noted TM’s “lumpy” and less-

cooperative nature (Doc. 86–5 at 10) and DT’s participation in the FNA 5G bids.

Carvelli at 1327 (finding cautionary language meaningful because the complained-

of statements related to matters “unfolding in the public eye”). Accordingly, the

Court finds this statement non-actionable in accordance with the PSLRA’s forward-

looking statement exception.

      3.      Statements 11 and 12 are non-actionable because they are
              accompanied by meaningful cautionary language.

      Plaintiffs also complain that several statements made in response to two

analyst’s questions during the April 18th earnings call comprise materially

misleading and false statements and omissions. (Doc. 82 at 48). The exchange with

those analysts, provided below, demonstrates that those responses are non-

actionable.



                                         33
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 34 of 46




      Following Stanton and Foliano’s initial remarks, analyst Aswhin Kesireddy

had questions regarding AT’s visibility on the international market. Statement 11,

highlighted in the exchange between Mr. Kesireddy and Mr. Stanton below, went as

follows:

      Kesireddy: This is Ashwin on behalf of Rod. I wanted to ask about
      visibility heading into second half of this year, particular in Australia
      and Lat Am. Maybe Tom, on Australia, we know that there is a big
      Phase 2 opportunity there. Could you comment on what you are seeing
      there in terms of activity and your visibility? And related to Lat Am.,
      we understand that the customer there is probably a little bit more
      lumpy than other customers. Just wondering how you’re thinking about
      the customer for second half of this year. And then I have a follow-up.

      Stanton: Sure. So as far as Australia, as you know, we have a large
      customer there that we’re shipping family G.fast VDSL2, there are
      actual – and that business is ongoing and we – there are – there’s a
      Phase 2 of that project which we feel very good about. So – but there
      are also a couple of other opportunities within that customer that we
      expect to be shipping in the second half of the year as well. So we’re
      feeling good about Australia. Whether or not it’ll actually equate to the
      Q1 performance, yes, I would expect actually – from our visibility
      today that we actually expect it to be up in the second half versus the
      first half. Lat Am., same thing, that we’re going to build out right
      now with a large customer in Lat Am. We have other customers in
      Lat Am. other than that one, but that one is definitely oversized
      compared to the rest. There is ongoing – there is a push for
      Vectored VDSL and for 35b VDSL. They have shared with us their
      plans. And right now, we’re expecting kind of solid strength
      through the year with that customer.

(Doc.86–5 at 10) (emphasis added).

      Following Stanton’s exchange with Kessireddy, Stanton took questions from

another analyst, Paul Jonas Silverstein. (Doc. 86–5 at 11). After answering Mr.

                                         34
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 35 of 46




Silverstein’s questions on AT’s news with its “big customer in the U.S.,” Mr.

Silverstein asked Stanton to discuss a “broader question”:

      Silverstein: Can I ask you a broader question? What are you most
      excited about over the next 6 and 12 months in terms of driving revenue
      growth? You’ve got a number of big projects that offer – that have
      offered for some time the prospect of significant incremental growth. I
      know there’s always a timing issue with these big customers. But when
      you look at those projects, what are you most excited about? What are
      you most confident in terms of material drivers over the next 6 to 12
      months?

(Doc. 86–5 at 11). Statement 12 is highlighted in Stanton’s response:

      Stanton: Probably the most exciting are the ones you’re the most
      nervous about. So I’m very happy with what we’ve been able to
      accomplish in Australia. And I think we’re positioned well to actually
      grow not only in the base of customers – or excuse me, in the base of
      product that we’re shipping there today. But I think we’re well
      positioned to grow in other areas. So I feel good about Australia over
      not just – over the long term, not just what we’re going to do necessarily
      this year. I feel the same way about Latin America. That customer
      – the big customer there has been kind of closed up for a period of
      time, and they had very clear and strong plans to increase their
      broadband. So I feel good about the opportunity there. I’m not
      saying that we’ve got everything inked down because it’s a large
      customer with a lot of plans, but we’re very well positioned there.
      And I think we’re doing a good job.

(Doc. 86–5 at 11) (emphasis added).

       Plaintiffs aver that these statements are actionable because Stanton misled

analysts and omitted material facts concerning TM’s plans. Specifically, Plaintiffs

contend that TM’s plans with AT did not include an intent to continue the buildout

that Stanton described, nor a push for Vectored DSL or for 35b VDSL. (Doc. 82 at

                                         35
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 36 of 46




41). Likewise, Plaintiffs maintain that Stanton misrepresented AT’s “well-

positioned” place in the market place and that AT was “doing a good job” on the

TM project based on allegations from CW4. Id.

      The Court finds Plaintiffs’ contentions unavailing because they deal entirely

with Stanton’s state of mind—whether Stanton believed what he was saying or knew

he was misleading investors. (Doc. 87 at 23–24). As noted supra, the first prong of

the forward-looking statement exception pays no mind to the speaker’s mental state.

Carvelli, 934. F.3d at 1329. Rather, all that’s required are the identification of a

forward-looking statement and meaningful cautionary language. Id. And such is the

case with Statements 11 and 12. As for Statement 7, Foliano provided sufficient

meaningful cautionary language at the close of his initial remarks. (Doc. 86–5 at 8–

9). Statement 8 includes contemporaneous cautionary language that notes the finer

details of the AT–TM agreement hadn’t been “inked down,” and could, therefore,

be subject to change. (Doc. 86–5 at 11). Accordingly, the Court finds neither

statement actionable in accordance with 10b-5.

      4.    Statement 13 is not actionable because it is an opinion; Statement
            14 is not actionable because it is a forward-looking statement.

      The final statements Plaintiffs seek to hold Defendants liable for from the

April 18th earnings call related to AT’s planned buildout with DT per their 2019

contract. Both statements occurred during an exchange between analyst Richard

Frank Valera and Stanton:
                                        36
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 37 of 46




      Valera: Tom, I’m not sure if you have given an update on your large
      historical European customer, but it sounds like they were strong this
      quarter. But can you give a sense of how you see them for the balance
      of the year?

      Stanton: Yes. Actually, it’s going to be a little different this year. We’re
      actually expecting more strength in the second half versus the first. First
      quarter was not a bad quarter. Second quarter, we kind of see [sic] to
      be kind of in line-ish with the first quarter, and then we actually see a
      little more pickup in the third. Fourth is still kind of far out there, but –
      I think I answered your question.

      ...

      Valera: Yes. So just you’ve mentioned, I guess, at least a couple of
      customers that – or engagement you expect to be up in the second half
      versus first. So, I’m just wondering if you’d be willing to say anything
      about seasonality relative to the Q2 levels. It sounds like you’re not
      expecting that traditional kind of falloff in 3Q from your European
      customers, so maybe would at least be looking more like flattish
      sequentially from Q2.

      Stanton: Yes. From the European customer, you’re correct. We have –
      at this point in time – and we typically don’t give guidance that far out,
      but at this point in time, we’re seeing probably an uptick in our
      European customer. We typically see in the U.S. an uptick as well. The
      – so those 2 will be the biggest drivers. The 2 that we don’t know yet
      about where the seasonal patterns would be because they’re under
      specific kind of project-related build-outs, and it has to do with how
      fast they can install are Australia and Latin America. And I think that’s
      just going to be related to how quickly they can get things in. In both of
      those cases (Australia and Latin America) there’s a demand and there’s
      – and they have stated to us with different levels of specificity what
      they would like to do in the second half. And in the third quarter,
      specifically, whether or not they hit the third quarter or fourth quarter,
      where that mix is at, I don’t know.

(Doc. 86–5 at 14).



                                           37
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 38 of 46




      Plaintiffs contend that Statements 13 and 14 are actionable because “at the

time of the Statements, [AT] knew that given [DT’s] significant expected

expenditures in the upcoming German 5G Spectrum auction, [DT] would have to

substantially reduce capital spending on its existing projects at [AT].” (Doc. 82 at

42) (emphasis added). In other words, again, Plaintiffs rely upon DT’s speculative

expenditures on the auction, presuppose DT’s victory in it, and conclude that the

statements here were materially misleading or omitted material facts. (See also Doc.

87 at 22–23) (citing Doc. 82 at 35) (“. . . Defendants knew that given [DT’s]

significant expected expenditures in the upcoming German 5G Spectrum action,

[DT] would have to substantially reduce capital spending on its existing projects at

[AT] . . .”). This pleading strategy, again, downplays its deficiency; it presupposes

AT’s victory in the 5G auction. Because Plaintiffs’ theory relies upon speculation

and conclusory allegations, the Court finds it unavailing. In re Comshare Inc. Sec.

Litig., 183 F.3d 542, 553 (6th Cir. 1999) (quoting San Leandro Emergency Med.

Plan v. Philip Morris Cos., 75 F.3d 801, 813 (2d Cir. 1996)) (“[C]laims of securities

fraud cannot rest ‘on speculation and conclusory allegations.’”).

      F.     Statement 15 is non-actionable for the same reasons that
             Defendants’ Form 10-K is non-actionable.

      Plaintiffs allege that Defendants submitted a materially misleading Form 10-

Q with the SEC on May 7, 2019. (Doc. 82 at 43). Plaintiffs contend these statements

contained therein were materially false and misleading because they omitted facts
                                         38
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 39 of 46




nearly identical to Plaintiffs’ allegations concerning AT’s Form 10-K disclosure.

(Compare Doc. 82 at 21–22 with Doc. 82 at 44). For the reasons already discussed

above, the Court finds Plaintiffs failed to allege an actionable statement here.6

       G.      Statements 16–18 are non-actionable opinion or puffery.

       Plaintiffs allege various statements Stanton and made on May 16, 2019, at the

JPMorgan Global Technology, Media, and Communications conference in Boston,

Massachusetts are actionable in accordance with 10b-5. (Doc. 86–20). The first came

after analyst Samik Chatterjee asked Stanton about the volume of business AT had

with “Tier 1 telecom service providers relative to . . . the MSO group.” (Doc. 86–20

at 6). Mr. Chatterjee followed-up and clarified his question after Stanton’s initial

response, stating:

       Chatterjee: The reason I asked the question is what we're seeing and I
       kind of wanted to get your view on this is because you have the
       exposure to both set of customer groups. It's what we're seeing
       becoming more apparent with kind of the earnings reports we've seen.
       There seems to be more of a healthy spending pattern from the Tier 1
       service providers. But then as we move over to – looking at the cable
       and the MSO customers, there seems to be more of a pullback at least
       that we're seeing in 1Q. So, I just want to get what you're seeing on the
       ground in terms of overall business with them and how you're thinking
       about them, their spend through the rest of the year.

Id. In response, Stanton stated that he expected “Tier 1s in the telco space to be up”

for AT, generally, “because of some additional things [AT] added to the portfolio”


6
  Plaintiffs also fail to articulate any argument on or reference this allegation with any specificity
in their Opposition. (See generally Doc. 87).
                                                 39
          Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 40 of 46




as well as some “fairly new [wins].” Id. at 7. Among those wins, Stanton highlighted

TM’s recent projects, stating, “Telmex, the leading – the major provider in Mexico,

has started a significant build-out with our equipment. So[,] I would expect carrier

space to be up.” Id. at 7.7

         Thereafter, Mr. Chatterjee asked Stanton a question concerning AT’s

competition in the telecommunications market. (Doc. 86–20 at 8). In response to Mr.

Chatterjee’s pointed question concerning whether Stanton believed AT’s strongest

growth in the near to medium term coming from Europe, Stanton provided, in

addition to discussing AT’s business with CenturyLink, Australia, and Europe that

he “expect[ed] international [business] to grow even stronger in the second half than

in the first half.” (Doc. 86–20 at 9). Stanton also provided that “if you look at the

Latin America marketplace and Europe, both of those have kind of good, strong

potentials.” (Doc. 86–20 at 9).8

         Finally, Mr. Chatterjee asked Stanton about the long-term growth

expectations from AT: “how should investors think about the long-term growth

expectation on the top line when they’re kind of looking at [AT]? What should they

be expecting in terms of long-term growth?” (Doc. 86–20 at 13). In response to this

question, Stanton stated that AT doesn’t provide such guidance, but that there was



7
    Statement 16
8
    Statement 17
                                         40
        Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 41 of 46




“stuff that’s going on in Mexico today. We [AT] expand to – they have a long catch-

up to do. They’ve been frozen for about 3 years now. So that started off this year as

a strong customer. We expect that to carry on.” Id.9

       Plaintiffs maintain that each of the above statements were materially

misleading and omitted material facts related to its relationship with AT.

Specifically, based upon information provided from CW4 Plaintiffs contend AT

“had no reason to believe [TM’s] sales would continue to grow or that it would carry

on as a strong customer of [AT]” because TM’s build-out with AT products was

“plagued by a third-party contractor’s severe delays in product installations” and

“improper installations that led to damaged products or massive product failures”

and that AT management knew of these problems. (Doc. 82 at 45). Moreover,

Plaintiffs contend, because AT refused to add installation services as a feature of

their contract with AT, the TM–AT relationship was “fractured” such that future

dealings were less likely. Id

       Defendants respond that the statements above are not actionable because they

are puffery and that Plaintiffs failed to adequately allege their misleading nature.

(Doc. 86 at 22–23).10 In opposition, Plaintiffs echo their earlier refrain that, at the




9
 Statement 18
10
  Defendants incorporate arguments on this statement in their challenged statements chart. (Doc.
86–14 at 16–18).
                                              41
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 42 of 46




time Stanton delivered the statements at issue, he knew them to be false and bases

these assertions on information provided by CW4. (Doc. 87 at 23–24).

      The Court finds Plaintiffs’ arguments unavailing; the statements above

constitute “quintessential puffery.” Carvelli, 932 F.3d at 1321. “Puffery comprises

generalized, vague, nonquantifiable statements of corporate optimism.” Id. at 1318

(citing Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575

U.S. 175 (2015)). Puffery is also “an expression of an exaggerated opinion—as

opposed to a factual misrepresentation—with the intent to sell a good or service.”

Id. at 1319 (quotation marks omitted) (quoting Black’s Law Dictionary 1428 (10th

ed. 2014)). In sum, puffery is immaterial—it isn’t something a reasonable investor

would rely upon when considering the total mix of available information. Id. at 1320

(quoting Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 200–01 (3d. Cir.

1990)).

      Stanton’s statements here about AT’s expected performance with TM

represent the “quintessential puffery” described in Carvelli. In each statement,

Stanton acknowledged AT’s recent deal with TM and simply stated that he expected

AT’s business to be up or strong performance to carry on as a consequence of that

deal. In fact, in Statement 16 and 18, Stanton was so vague about why he believed

AT’s performance would continue to improve that it’s hard to tell why he believed

that to be the case. While Plaintiffs maintain that the Court should deny Defendant’s

                                         42
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 43 of 46




Motion as to these statements because Stanton could not have possibly believed them

when he spoke them, their argument is unavailing. Puffery doesn’t care about

whether a statement was made in bad faith or without a reasonable basis. Carvelli,

934 F.3d 1307, 1321 (11th Cir. 2019). Accordingly, the Court finds the above

statements non-actionable.

      H.     Statements 18 is mere puffery.

      The final statements with which Defendants take issue and Plaintiffs seek to

hold Defendants liable comprise a remark Stanton made on a July 18, 2019 earnings

call, shortly after AT disclosed it was investigating its accounting for inventory

reserves and possible internal control deficiencies and Defendants’ assurances that

their accounting practices were in line with GAAP. (Doc. 82 at 36).

      Defendants maintain Statement 18 is non-actionable because Plaintiffs

allegations, including information from CW4, fail to show the statement was

materially false or misleading when it was made. (Doc. 86 at 25–26). On Statement

16, Defendants contend this statement is non-actionable because Plaintiffs failed to

allege any facts which demonstrate how their disclosures ran afoul of GAAP, and

that even if such facts were present, Plaintiffs failed to plead facts which demonstrate

that the opinion held by management that the opinion that its practices were in

accordance with GAAP were false. (Doc. 86 at 30).




                                          43
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 44 of 46




      Plaintiffs respond that Statement 18 was material—in fact, so material that its

misstatement acts as indicia of scienter—because TM contributed more than 10% of

AT quarterly revenue. (Doc. 87 at 35). Plaintiffs also maintain that Statement 16 was

false based on information provided from CW4. Id. at 23.

      As noted supra, statements which are excessively vague, generalized, and

optimistic constitute puffer. Carvelli 934 F.3d at 1320. And such statements are

considered immaterial. Id. The Court understands Plaintiffs’ position—TM made up

a significant portion of AT’s business at the time the statement was made. However,

the remarks at issue were so vague and generalized, e.g., “[W]e’re just continuing to

operate with them and try to meet their demand and their time lines and things like

that[,]”(Doc. 86-8 at 12) that no reasonable investor would have been misled by it

after hearing them in the mix with all other available information.

      I.     Statement 19 is conclusory.

      Plaintiffs allege that AT’s announcement of its Q2 2019 financial results

violated specific GAAP and SEC rules. (Doc. 87 at 34) (Doc. 82 at 55–58,

paragraphs 151–156). But, as Defendants point out, Plaintiffs’ allegations here are

conclusory in nature. Review of Plaintiffs’ Opposition concretizes this point, as

Plaintiffs merely rely upon the paragraphs which conclusorily allege such violations

in their Opposition. (Doc. 87 at 33–34). Such allegations come nowhere close to




                                         44
       Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 45 of 46




satisfying Plaintiffs’ pleading burden in accordance with the PSLRA Accordingly,

Statement 19 is non-actionable.

II.   Plaintiffs’ Section 20(a) “Control Persons” claim fails.

      To state a “control persons” violation against Shannon, Stanton, and Foliano

under section 20(a), Plaintiffs were required to allege facts showing: “(1) a primary

violation of the securities laws . . . ; (2) individual defendants who had the power to

control the general business affairs of the company; and (3) individual defendants

who ‘had the requisite power to directly or indirectly control or influence the specific

corporate policy which resulted in primary liability.’” Carvelli, 934 F.3d at 1330

(quoting Mizzaro, 544 F.3d at 1237). Plaintiffs failed to state an underlying violation

securities law. Because they have failed to state such a claim, their section 20(a)

“control persons” claim fails, too. See Carvelli, 934 F.3d at 1330




                                          45
      Case 5:20-cv-00050-LCB Document 89 Filed 03/31/21 Page 46 of 46




                               CONCLUSION

      Because none of the allegedly fraudulent statements are actionable,

Defendants’ Motions to Dismiss (Doc. 85) is GRANTED and Plaintiff’s claims are

DISMISSED.

      The Clerk of Court is DIRECTED to close the case

      DONE and ORDERED March 31, 2021.



                               _________________________________
                               LILES C. BURKE
                               UNITED STATES DISTRICT JUDGE




                                     46
